MEMORANDUM DECISION
                                                                       FILED
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as                      Oct 26 2016, 9:03 am

precedent or cited before any court except for the                     CLERK
purpose of establishing the defense of res judicata,               Indiana Supreme Court
                                                                      Court of Appeals
collateral estoppel, or the law of the case.                            and Tax Court




ATTORNEYS FOR APPELLANT                                ATTORNEY FOR APPELLEE J.T.:
INDIANA FSSA DIVISION OF                               Peter D. Todd
MENTAL HEALTH & ADDICTIONS:                            Elkhart, Indiana
Gregory F. Zoeller
Attorney General of Indiana
Frances Barrow
Deputy Attorney General
Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA
In the Matter of J.T., D.O.B.                              October 26, 2016
12/16/02, alleged to be a                                  Court of Appeals Case No.
Delinquent Child                                           20A05-1602-JV-373
                                                           Appeal from the Elkhart Circuit
                                                           Court
                                                           The Hon. Terry C. Shewmaker,
                                                           Judge
                                                           The Hon. Deborah Domine,
                                                           Magistrate
                                                           Trial Court Cause No.
                                                           20C01-1508-JD-290




Bradford, Judge.



                                      Case Summary
Court of Appeals of Indiana | Memorandum Decision 02A05-1602-JV-373 | October 26, 2016       Page 1 of 8
[1]   In August of 2015, the State filed a delinquency petition alleging that Appellee-

      Respondent J.T. had committed acts that would be murder if committed by an

      adult. It is undisputed that J.T. is currently incompetent to stand trial, and, in

      November of 2015, the juvenile court ordered her committed to Appellant-

      Intervenor Indiana FSSA Division of Mental Health and Addiction (“DMHA”)

      and ordered her placed in LaRue D. Carter Memorial Hospital in Indianapolis

      (“LaRue Carter”). DMHA contends that the juvenile court lacked statutory

      authority to order J.T. committed to DMHA. J.T. argues that DMHA is

      appealing from an interlocutory order but failed to follow the procedures for

      permissive interlocutory appeals in the Indiana Rules of Appellate Procedure,

      requiring dismissal of the appeal. Because we agree with J.T., we order

      DMHA’s appeal dismissed.



                            Facts and Procedural History
[2]   On July 23, 2015, twelve-year-old J.T. allegedly fatally stabbed her stepmother

      with a kitchen knife, stabbed her father, and set the family apartment on fire.

      On August 3, 2015, the State filed a delinquency petition alleging that J.T. had

      committed acts that would be murder if committed by an adult. On August 17,

      2015, J.T. moved for a competency determination, which motion the juvenile

      court granted. The juvenile court held a competency hearing on November 12,

      2015, and issued its order five days later. In the order, the juvenile court found

      that J.T. was not competent to stand trial and ordered placement through

      DMHA. On November 19, 2015, the juvenile court entered an order of


      Court of Appeals of Indiana | Memorandum Decision 02A05-1602-JV-373 | October 26, 2016   Page 2 of 8
      commitment and transportation to DMHA, directing DMHA to admit J.T. at

      the Evansville State Hospital on November 24, 2015.


[3]   On November 19, 2015, DMHA filed a motion to intervene and an emergency

      motion for a temporary stay of commitment order pending admission to LaRue

      Carter. DMHA’s emergency motion also asked the juvenile court to change

      J.T.’s placement to LaRue Carter. On November 23, 2015, J.T. objected to

      DMHA’s motion to intervene and responded to its emergency motion for a

      temporary stay. Also that day, the juvenile court conducted a hearing on

      DMHA’s motions.


[4]   On November 25, 2015, the juvenile court entered an order granting DMHA’s

      motion to intervene, denied the motion for stay, and modified the order of

      November 19, 2015, so that J.T. would be placed at LaRue Carter on

      December 1. On December 15, 2015, DMHA filed a motion to correct error

      that challenged all of the orders directed to DMHA. On January 25, 2016, the

      juvenile court denied DMHA’s motion to correct error. The order reached the

      following conclusion:

                     [J.T.] has a constitutional right to have her competency
              determined before she is subjected to a delinquency proceedings.
              A court does not require statutory authority to respect a
              constitutional right. Therefore, [J.T.] was evaluated by two
              psychiatrist[s] and one psychologist; all three opined, based on
              the child’s diagnosed mental illness, that she was not competent
              to stand trial or aid in her defense. The issue of competency is
              not contested by the Elkhart Office of the Prosecuting Attorney.
              The Prosecutor and the child’s counsel support the Elkhart
              Juvenile Court’s commitment order, placing [J.T.] in a DMHA
      Court of Appeals of Indiana | Memorandum Decision 02A05-1602-JV-373 | October 26, 2016   Page 3 of 8
              facility. And throughout these proceedings, the DMHA has
              agreed to the commitment of the child.
                      A commitment was ordered by the Elkhart County
              Juvenile Court to a DMHA facility after the DMHA had assured
              Elkhart Juvenile Probation that a bed was available, after
              attempts at a voluntary civil commitment failed and an
              involuntary commitment was never initiated, and after the child
              had been turned down by fifteen child caring institutions.
              Placement in a DMHA facility was an emergency, it was
              consistent with the statutorily defined propose of the DMHA and
              consistent with the holding of the Indiana Supreme Court in
              Matter of K.G.
                      In issuing the contested court orders and reviewing the
              relevant case law, it is clear that the waiver of [J.T.] to the adult
              criminal system would make providing her with treatment and
              restoring her to competence a more simple process. But the
              Prosecutor in this community has thoroughly reviewed the facts
              and circumstances of his case and is not asking for waiver.
              Securing placement within the juvenile justice system is no
              simple task, but under the circumstances here, it is the right thing
              to do and placement through the DMHA was and continues to
              be the only option for this child.

      Appellant’s App. pp. 92-93.


[5]   On February 22, 2016, DMHA filed a notice of appeal from the juvenile court’s

      order denying its motion to correct error. DMHA contends that the juvenile

      court did not have the authority to place J.T. in a state psychiatric hospital for

      the purpose of restoring competency and should have instead used the mental

      health commitment procedures contained in Indiana Code article 12-26. J.T.

      contends that this court lacks jurisdiction to hear this appeal because DMHA

      failed to have the appealed order certified as a final order by the juvenile court

      and the juvenile court properly placed J.T. in a state mental health facility.
      Court of Appeals of Indiana | Memorandum Decision 02A05-1602-JV-373 | October 26, 2016   Page 4 of 8
                                 Discussion and Decision
          Whether DMHA has Properly Perfected this Appeal
[6]   J.T. contends that DMHA’s appeal is not properly before this court because the

      juvenile court’s ruling that J.T. be committed to DMHA is subject to Indiana

      Appellate Rule 14(B), which governs discretionary interlocutory appeals, and

      DMHA did not satisfy the section’s requirements. DMHA contends that the

      juvenile court’s order constitutes a final judgment, the appeal from which is not

      subject to Appellate Rule 14 at all.


[7]   We first address DMHA’s contention that the trial court’s order constitutes a

      final, appealable judgment. DMHA contends that the juvenile court’s order is

      an involuntary commitment order, which it further contends is deemed final by

      operation of Indiana Code section 12-26-1-9. “The interpretation of a statute is

      a question of law reserved for the courts.” Scott v. Irmeger, 859 N.E.2d 1238,

      1239 (Ind. Ct. App. 2007).

              A statute should be construed so as to ascertain and give effect to
              the intention of the legislature as expressed in the statute. In so
              doing, the objects and purposes of the statute in question must be
              considered as well as the effect and consequences of such
              interpretation. When interpreting the words of a single section of
              a statute, this court must construe them with due regard for all
              other sections of the act and with regard for the legislative intent
              to carry out the spirit and purpose of the act. We presume that
              the legislature intended its language to be applied in a logical
              manner consistent with the statute’s underlying policy and goals.
              Statutes relating to the same general subject matter are in pari
              materia and should be construed together so as to produce a

      Court of Appeals of Indiana | Memorandum Decision 02A05-1602-JV-373 | October 26, 2016   Page 5 of 8
              harmonious statutory scheme. Courts are not bound to adopt a
              construction that would lead to manifest absurdity in order that
              the strict letter of the statute may be adhered to. They will rather
              look to the intention of the legislature, as gathered from the
              import of the whole act, and will carry out such intention as thus
              obtained.

      Fuller v. State, 752 N.E.2d 235, 237-38 (Ind. Ct. App. 2001) (citations omitted).


[8]   Section 12-26-1-9 provides, in full, as follows:


              (a) In a proceeding involving involuntary detention or
              commitment under this article, appeals from the final orders or
              judgments of the court of original jurisdiction may be taken by
              any of the following:
                  (1) The individual who is the subject of the proceeding.
                  (2) A petitioner in the proceeding.
                  (3) An aggrieved person.
              (b) An appeal must be taken in the same manner as any other
              civil case according to the Indiana Rules of Trial and Appellate
              Procedure.

      Simply put, nothing in the above statutory language automatically transforms

      every order of involuntary commitment into a final judgment. Subsection (a)

      merely defines the classes of persons who may appeal from the “final orders or

      judgments” in involuntary detention or commitment proceedings without

      stating, or even implying, that any order of involuntary commitment is a final,

      appealable order or judgment. As for Subsection (b), it stands for the seemingly

      unremarkable proposition that an appeal taken must be taken as any other civil

      case and according to the Trial and Appellate Rules, which, of course, include

      Appellate Rule 14(B), governing permissive interlocutory appeals.


      Court of Appeals of Indiana | Memorandum Decision 02A05-1602-JV-373 | October 26, 2016   Page 6 of 8
[9]    In support, DMHA cites to our decision in In re Involuntary Commitment of A.M.,

       959 N.E.2d 832 (Ind. Ct. App. 2011), a case in which we observed that the

       involuntary commitment was a final appealable order in that case. Id. at 834

       n.1. A.M., however, does not help DMHA here, as it is readily distinguishable.

       It is sufficient for us to note that A.M. involved a proceeding where the

       involuntary commitment was the only issue in the case; consequently, the trial

       court’s decision on that one issue was necessarily a final, appealable judgment

       or order. Id. at 833-34. “A final judgment differs from an interlocutory order in

       that it represents the ultimate determination of the court upon the matter. A

       final judgment ‘disposes of all issues as to all parties, to the full extent of the

       court to dispose of the same, and puts an end to the particular case as to all of

       such parties and all of such issues.’” Hudson v. Tyson, 383 N.E.2d 66, 69 (Ind.

       Ct. App. 1978) (quoting State ex rel. Neal v. Hamilton Circuit Court, 248 Ind. 130,

       134, 224 N.E.2d 55, 57 (1967)). Here, J.T.’s commitment was due to the

       juvenile court’s finding that she was incompetent to stand trial, which leaves

       unresolved the ultimate question of her status as a juvenile delinquent.

       DMHA’s reliance on A.M. is unavailing.


[10]   Having concluded that the order appealed from was not a final, appealable

       judgment or order, DMHA’s only valid option was to employ the procedure

       outlined in Appellate Rule 14(B), which provides that “[a]n appeal may be

       taken from other interlocutory orders if the trial court certifies its order and the

       Court of Appeals accepts jurisdiction over the appeal.” DMHA does not

       dispute that it did not seek to have the juvenile court’s commitment order

       Court of Appeals of Indiana | Memorandum Decision 02A05-1602-JV-373 | October 26, 2016   Page 7 of 8
       certified for permissive interlocutory appeal.1 “An appeal from an interlocutory

       order is not allowed unless specifically authorized by the Indiana Constitution,

       statutes, or the rules of court.” Allstate Ins. Co. v. Scroghan, 801 N.E.2d 191, 193

       (Ind. Ct. App. 2004) (citing Bayless v. Bayless, 580 N.E.2d 962, 964 (Ind. Ct.

       App. 1991), trans. denied) (emphasis added), trans. denied. “The authorization is

       to be strictly construed, and any attempt to perfect an appeal without such

       authorization warrants a dismissal.” Id. (citing Anthrop v. Tippecanoe Sch. Corp.,

       257 Ind. 578, 581, 277 N.E.2d 169, 171 (1972)). DMHA’s appeal from the

       juvenile court’s commitment order for J.T. is therefore dismissed.2


[11]   This appeal is dismissed.


       Pyle, J., and Altice, J., concur.




       1
         DMHA also notes that an order that is a ruling on a motion to correct error is defined as a “final
       judgment” in Appellate Rule 2(H)(4). It is well-settled, however that filing a motion to correct error with
       respect to an interlocutory order does not transform the matter into a final judgment. See, e.g., Bayless v.
       Bayless, 580 N.E.2d 962, 966 (Ind. Ct. App. 1991) (“However, the denial of the motion to correct errors did
       not transform the matter into a final judgment.), trans. denied.
       2
         DMHA also requests that, even if we conclude that it did not properly perfect its interlocutory appeal, we
       disregard that failure and address its claims on the merits. DMHA relies on the Indiana Supreme Court’s
       decision in In re Adoption of O.R., 16 N.E.3d 965 (Ind. 2014), in which the Court forgave an untimely notice of
       appeal in order to reach the merits of a biological father’s claim that the juvenile court improperly allowed
       the adoption of his child without his consent. Id. at 967. In so doing, the O.R. Court noted father’s diligence
       in attempting to timely appeal (he sought the appointment of appellate counsel several days before the
       deadline but counsel was not appointed until afterwards) and the constitutional nature of his claim. Id. at
       971-72. We do not consider the equities of this case to be comparable to those in O.R. Here, there is no
       claim that DMHA attempted to employ the proper procedure for appealing the juvenile court’s order, and
       DMHA’s claim is not of constitutional dimension. We decline DMHA’s invitation to overlook its failure to
       properly prosecute its appeal.

       Court of Appeals of Indiana | Memorandum Decision 02A05-1602-JV-373 | October 26, 2016             Page 8 of 8